t c memo united_states tax_court richard c mathews petitioner v commissioner of internal revenue respondent docket nos filed date richard c mathews pro_se william f castor and h elizabeth h downs for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies and sec_6663 civil_fraud penalties for tax years and as follows deficiency dollar_figure big_number year civil_fraud penalty1 sec_6663 dollar_figure dollar_figure in the deficiency notices respondent also determined that petitioner is liable for sec_6662 accuracy-related_penalties if it is determined that any portion of the underpayment_of_tax is not due to fraud the issue for decision is whether petitioner fraudulently and with the intent to evade tax omitted income from his and federal_income_tax returns all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been deemed stipulated under rule f and are so found we incorporate the stipulation of facts and the attached exhibits by this reference petitioner resided in arkansas when the petitions in these cases were filed petitioner’s background petitioner dropped out of high school after completing the 10th grade he then joined the u s army and discovered he had a knack for computers using his computer skills petitioner helped conduct electronic surveillance for a military unit until he was honorably discharged in petitioner’s multilevel marketing business in the late 1980s or early 1990s petitioner began participating in multilevel marketing a sales strategy in which distributors recruit secondary distributors to sell products see 876_f3d_831 n 6th cir distributors earn money from direct sales to customers they also receive revenue from sales made by the secondary distributors id doing business as mathews multi-sales petitioner participated in numerous multilevel marketing ventures over the years selling coffee vitamins and other physical products petitioner eventually shifted his multilevel marketing activity to the internet doing business as mathews multi-service out of his home petitioner operated several internet-based multilevel marketing programs including wealth team international association wtia fortune minutes glad club dollar_figure miracle and it’s no miracle collectively multi-service programs under most of the multi-service programs people would join with the intention of recruiting new members if they were successful they would receive a percentage of the membership fees paid_by their recruits and the recruits of their recruits and so on for example wtia had a membership fee of dollar_figure of that dollar_figure petitioner was required to pay out dollar_figure to the member-recruiters petitioner created accounts with several online payment systems to receive membership fees these online payment systems included paypal storm pay safepay solutions e-bullion e-gold and internet gold after receiving the membership fees in the online payment systems petitioner remitted portions of the fees to the member-recruiters who were owed commissions petitioner then moved some of the remaining funds to a joint checking account he held with his former wife donna mathews mrs mathews he generally did so by depositing checks from the online payment systems for at least one of the online payment systems petitioner also moved funds to his bank accounts via direct deposit petitioner wanted to establish an international business presence for the multi-service programs he believed that being headquartered in the united_states would limit his ability to do business worldwide unsure how to operate members who joined the multi-service programs initially received software but it is unclear what function the software served respondent has not alleged that the multi-service programs violated federal or state law petitioner and mrs mathews divorced on a date not established by the record internationally petitioner turned to the internet his online research eventually led him to a panamanian entity whose representatives advised him to establish a_trust in belize petitioner believed that the establishment of a_trust in belize would allow him to do business anywhere accordingly in date petitioner paid a fee and signed a_trust instrument establishing the centurion trust the trust instrument designated first pacific trust services ltd as the trustee and mathews multi-service petitioner mrs mathews and their children as beneficiaries petitioner never funded the centurion trust nor did he have the necessary education experience or acumen to understand how if at all the existence of the centurion trust could affect his federal_income_tax liability petitioner has never visited belize and does not have an office there paragraph of the deemed stipulation of facts states petitioner insisted during respondent’s civil examination of his return that one of his businesses was actually the beneficiary of a_trust in belize when in fact the true beneficiaries of the trust were relatives of petitioner however the trust document attached to the stipulation states that mathews multi-service was the trust_beneficiary so long as he she sic lives after which time petitioner and his family would become beneficiaries under rule e the court may relieve parties of a stipulation if justice so requires we will relieve petitioner of stipulated paragraph because it is contrary to the record see 93_tc_181 petitioner’s tax returns and using tax preparation software petitioner prepared his and mrs mathews’ joint federal_income_tax returns for tax years and although he does not have bookkeeping accounting or taxation experience petitioner thought he could just buy the software fill in the blanks and file his taxes for and mrs mathews received forms w-2 wage and tax statement from her employer petitioner received forms 1099-misc miscellaneous income which reported commissions petitioner had earned selling physical products as mathews multi-sales on their return petitioner and mrs mathews reported mrs mathews’ wage income the return also included a schedule c profit or loss from business for petitioner reflecting the principal business as networking and the business name as mathews multisales the schedule c reported gross_receipts of dollar_figure cost_of_goods_sold cogs of dollar_figure gross_profit of dollar_figure no expenses and net profit of dollar_figure to calculate his gross_receipts petitioner used the amounts listed on forms 1099-misc he had received petitioner and mrs mathews reported mrs mathews’ wage income on their return the return also included a schedule c-ez net profit from business for petitioner reflecting the principal business as networking and the business name as mathews multiservice the schedule c-ez reported gross_receipts of dollar_figure no expenses and net profit of dollar_figure to calculate his gross_receipts petitioner used the amounts listed on forms 1099-misc he had received on their return petitioner and mrs mathews reported mrs mathews’ wage income the return did not include a schedule c for petitioner and did not report business income or losses for either mathews multi-sales or mathews multi-service petitioner believed that of the funds he received through the multi- service programs belonged to the other member-recruiters petitioner also believed that he had deductible expenses with respect to the multi-service programs on the basis of these beliefs petitioner did not report any income from the multi-service programs on his and returns civil examination in date respondent selected petitioner’s return for examination revenue_agent ra thurman crawford was assigned to because petitioner had earned the reported gross_receipts as mathews multi-sales it appears that the reference to mathews multi-service on the schedule c was in error respondent has not alleged that petitioner’s reference to mathews multi-service was intended to confuse the internal_revenue_service irs or thwart a governmental investigation cf yu v commissioner tcmemo_1973_188 holding that the use of an alias in conducting business affairs in order to thwart a governmental investigation is evidence of fraud petitioner’s examination before his initial meeting with petitioner ra crawford visited wtia’s website a few things caught his eye for one the website described wtia as a compensation program second the associate terms conditions page stated that the agreement was governed under the laws of belize on the basis of these discoveries ra crawford began to suspect that wtia was a source_of_income to petitioner and an offshore business designed to shield petitioner’s income from federal taxation on date ra crawford met with petitioner at his home over the next two days ra crawford interviewed petitioner who admitted that his taxes were a mess ra crawford asked petitioner about the nature of mathews multi-service which petitioner had reported as the business name on his schedule c petitioner stated that the reference to mathews multi-service was a mistake that he had really meant his other business mathews multi-sales and that the income reported on the schedule c related to his coffee sales petitioner described mathews multi-service as an online network-marketing business for which he wrote marketing material petitioner stated that he received no income from mathews multi-service that it was a beneficiary of a belize trust and that all taxes were handled in belize wtia was the most prominent of the multi-service programs in response to a question about wtia petitioner stated that the program was part of mathews multi-service petitioner also stated that wtia used paypal internet gold and storm pay in and that he had sole access to these online payment accounts petitioner admitted that he used some of the funds in the online payment accounts for personal or other expenses he also stated that he could not recall whether funds were transferred from the paypal account to bank accounts but that he never provided personal bank information to paypal in an information_document_request issued to petitioner before the interview ra crawford had requested all bank statements debit and credit memoranda and canceled checks for all personal and business accounts from date through date on the first day of the interview petitioner offered ra crawford access to his online banking accounts ra crawford declined the following day petitioner provided ra crawford with paper statements for a joint account at first security bank account number ending fsb account ra crawford scheduled a third meeting with petitioner for date before the meeting ra crawford reviewed petitioner’s paypal account records which referenced an account at first community bank account number ending fcb account at the date meeting ra crawford asked petitioner about this account petitioner told ra crawford that first community bank had become first security bank where he maintained his joint account with mrs mathews petitioner did not immediately identify the fcb account as his and stated that he did not give online payment systems his personal bank account information later that afternoon petitioner called ra crawford and stated that he had spoken with a first security bank representative and now remembered that the fcb account was a closed mathews multi- service bank account ra crawford believed that petitioner had deliberately concealed the account he informed petitioner that the examination would be expanded to tax_year sometime thereafter petitioner asked to record all future meetings with ra crawford ra crawford countered with an offer to redo and record the initial interview at the local irs office petitioner accepted on date ra crawford interviewed petitioner asking the same questions as in the initial interview petitioner provided many of the same answers during the second interview as the first interview however he provided different details about his role with wtia ra crawford also asked petitioner additional questions about the centurion trust petitioner stated that he learned about foreign trusts from the irs the internet law firms and offshore businesses petitioner however did not identify who at the irs had told him about foreign trusts he also did not identify the law firm that purportedly created the trust after the interview ra crawford noticed that the associate terms conditions on the wtia website had been altered to reflect that wtia was a subsidiary of the centurion trust in date ra crawford expanded the examination to tax years and and scheduled another meeting with petitioner for early september ra crawford then met with a fraud technical adviser at the irs after this meeting ra crawford referred petitioner’s case to respondent’s criminal_investigation_division cid several days later petitioner left a message for ra crawford asking whether the year amount in dispute was down to zero in a return phone call to petitioner ra crawford canceled the september meeting return petitioner prepared his return and filed it on date in a break with past practice petitioner and mrs mathews filed separate returns petitioner’s return included a schedule c for centurion trust mathews multi- service with a principal business of online admin facilitation consultation the schedule c reported gross_receipts of dollar_figure depreciation of dollar_figure and net profit of dollar_figure cid’s initial research and search warrant in date cid accepted ra crawford’s referral special_agent sa erica williams was assigned as the lead special_agent for cid’s criminal investigation of petitioner through internet research and an undercover operation sa williams confirmed that petitioner was the owner of mathews multi-service and that he received income from the multi-service programs sa williams found it significant that one of the program websites had a quotation from al capone signaling to her that petitioner may have intended to evade tax on the morning of date cid executed a search warrant at petitioner’s home during the execution of the search warrant petitioner agreed to submit to an interview with sa williams in response to a question about his cash on hand petitioner stated that he had dollar_figure in his pocket but no other cash in his home later that morning special agents uncovered two fire safes one fire safe had dollar_figure in cash and the other had dollar_figure petitioner stated that he had forgotten about the first fire safe and that he had never seen the second fire safe when sa williams threatened to al capone was convicted of tax_evasion see 255_f3d_394 7th cir question mrs mathews about the second fire safe petitioner admitted that the dollar_figure in the second safe was his sa williams asked petitioner about his online multilevel marketing business petitioner stated that he operated several programs under mathews multi-service including wtia dollar_figure miracle fortune minutes the glad club and it’s no miracle petitioner explained that mathews multi-service was the beneficiary of the centurion trust in belize he admitted that mathews multi- service received funds through paypal e-gold internet gold safepay solutions and storm pay additionally petitioner acknowledged that he had not reported income from wtia on returns for at least years but contended that the gross_receipts from the multi-service programs were not his income at another point in the interview petitioner stated he did not know how to report income from the multi-service programs when the civil examination came up petitioner stated that ra crawford had determined that his unreported income for all of the years under examination totaled dollar_figure petitioner also stated that ra crawford had not yet taken deductions into consideration it appears from the record that petitioner was fearful that the special agents would seize the cash the special agents photographed the cash but allowed petitioner to keep it responding to a question about the status of his federal_income_tax return petitioner stated that he had filed a request for an extension of time to file because he didn’t know what to do for his taxes return petitioner prepared his return and filed it on date petitioner and mrs mathews again filed separate returns petitioner’s return included a schedule c for mathews multi-service with a principal business of internet advertising the schedule c reported gross_receipts of dollar_figure and no expenses the dollar_figure petitioner declared as income pertained to a form_1099 he had received from i-net enterprises which was neither owned by petitioner nor affiliated with mathews multi-service thus petitioner did not report any income from the multi-service programs on his schedule c petitioner attached to his return a typed statement in which he wrote i have prepared thi sec_1040 to the best of my ability in july of this year cid took all my paperwork financial statements 1099s receipts credit card statements bank statements statements from charities business_expenses receipts for business_expenses and personal deductions etc sic and even my tax preparation software disk in other words everything i would need in order to file income taxes for the year leaving me with nothing so this is my very best effort to file this return from memory i know for a fact that i have other deductions both for home_office expenses personal deductions charitable_contributions and much more but i do not have access to the records cid took from my home and flatly refuse to return therefore i reserve the right to amend my returns whenever the items are returned to me cid additional research and bank_deposits analysis after the execution of the search warrant sa williams summoned petitioner’s bank records for through using the bank records sa williams performed a bank_deposits analysis sa williams’ analysis included only amounts received in petitioner’s bank accounts her analysis did not include amounts received in petitioner’s online payment system accounts sa williams determined that petitioner had unreported gross_receipts as follows year gross_receipts per sa williams gross_receipts as reported unreported gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number --- big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the course of her investigation sa williams suspected that petitioner was starting to withdraw cash from a business checking account at centennial bank account number ending cb account and deposit similar amounts of cash into the fsb account petitioner and mrs mathews paid their living_expenses out of the fsb account sa williams also obtained a car loan application dated date signed by petitioner therein petitioner stated that he was employed by mathews multi-service as a network consultant and that his gross monthly salary was dollar_figure criminal prosecution at the conclusion of the investigation sa williams referred petitioner’s case to the u s department of justice doj with a recommendation to prosecute petitioner for tax_evasion the doj forwarded the case to the u s attorney’s office in the eastern district of arkansas on date petitioner was indicted for tax_evasion under sec_7201 and subscribing to a false return under sec_7206 for tax years through after the indictment was issued a new prosecutor took over the case and abandoned the tax_evasion charges in a superseding indictment petitioner was charged with subscribing to false income_tax returns under sec_7206 for through petitioner was also charged with impeding administration of the internal revenue laws under sec_7212 after a jury trial petitioner was convicted of all charges in the superseding indictment and sentenced to a 27-month prison term petitioner appealed his conviction to the u s court_of_appeals for the eighth circuit the court_of_appeals affirmed the district court’s criminal judgment in a published opinion 761_f3d_891 8th cir notices of deficiency and ra crawford was assigned to respondent’s civil examination of petitioner’s and tax returns after obtaining petitioner’s bank statements and account statements from the online payment systems ra crawford determined that petitioner had gross_receipts for as follows sa williams testified that the new prosecutor believed the sec_7206 charges would make for a cleaner case than the sec_7201 charges as discussed infra sec_7206 does not require the government to prove that the defendant intended to evade tax see 572_f2d_340 2d cir see also 484_f2d_670 7th cir 377_f2d_469 n 1st cir 84_tc_636 account storm pay inc fsb account safepay solutions e-gold cb account total deposits transfer from safepay solutions transfer from e-gold nontaxable bank_deposits total gross_receipts amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure after determining that petitioner’s safepay solutions deposits were transferred to petitioner’s bank accounts ra crawford debited this amount to avoid double-counting income after determining that some of petitioner’s e-gold deposits were transferred to petitioner’s bank accounts ra crawford debited this amount to avoid double-counting income this amount is the sum of mrs mathews’ deposited wage income and nontaxable deposits on the basis of this analysis ra crawford determined that petitioner had unreported gross_receipts of dollar_figure the difference between dollar_figure and the gross_receipts reported on petitioner’s return ra crawford also identified a number of outgoing transfers from petitioner’s accounts as potential business expenses ra crawford characterized these expenses as cost_of_goods_sold cogs and determined that for petitioner had cogs of dollar_figure for ra crawford determined that petitioner had gross_receipts as follows account amount e-gold cb account total dollar_figure dollar_figure dollar_figure on the basis of this analysis ra crawford determined that petitioner had unreported gross_receipts of dollar_figure the difference between dollar_figure and the gross_receipts reported on petitioner’s return as he did for ra crawford also identified a number of outgoing transfers from petitioner’s accounts as potential business_expenses ra crawford characterized these expenses as cogs and determined that for petitioner had cogs of dollar_figure respondent issued petitioner notices of deficiency for and reflecting these adjustments respondent determined that petitioner was liable for it is unclear from the record why respondent did not concurrently issue notices of deficiency for tax years and on date petitioner sought redetermination of alleged deficiencies for and see mathews v commissioner t c dkt no date in a motion to dismiss for lack of jurisdiction respondent’s counsel stated continued fraud penalties for both years under sec_6663 respondent determined in the alternative that petitioner was liable for sec_6662 accuracy-related_penalties petitioner timely sought redetermination in this court and a trial was held in little rock arkansas opinion while petitioner does not dispute respondent’s determinations that he had unreported income for and he argues that the periods of limitation have expireddollar_figure petitioner also disputes the applicability of the sec_6663 fraud penalties sec_6501 provides generally that the amount of any_tax must be assessed within three years of the filing of a return the notices of deficiency in these cases were issued more than three years after the relevant returns were filed therefore the periods of limitation for the years in issue have expired and assessment is barred unless an exception to the general limitation period applies continued that as of date no notices of deficiency for those years had been issued the court granted respondent’s motion and dismissed the case for lack of jurisdiction petitioner raised the periods of limitation at the calendar call of the trial session and respondent did not object accordingly we find that the issue was tried by consent see rule b respondent relies on the sec_6501 fraud exceptiondollar_figure under sec_6501 if a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time the commissioner has the burden of proving exceptions to the general limitation period see eg 116_tc_31 to satisfy his burden in these cases respondent must show by clear_and_convincing evidence that an underpayment exists for each year and petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes sec_7454 rule b 94_tc_654 this is the same as his burden under sec_6663 to prove applicability of the civil_fraud penalty which is also at issue see eg browning v commissioner tcmemo_2011_261 wl at a underpayment petitioner conceded that he underreported income for and we are satisfied that respondent has established by clear_and_convincing evidence an underpayment_of_tax by petitioner for each of the years in issue at trial respondent conceded that no other exceptions to the general limitation period apply for and b fraudulent intent the second prong of the fraud test requires the commissioner to prove that for each year in issue at least some portion of the taxpayer’s underpayment_of_tax is due to fraud see parks v commissioner t c pincite butler v commissioner tcmemo_2002_314 slip op pincite aff’d sub nom 384_f3d_965 8th cir fraud for this purpose is defined as intentional wrongdoing with the specific purpose of avoiding a tax believed to be owing see eg 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner must therefore prove that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see eg browning v commissioner wl at fraudulent intent must exist at the time the taxpayer files the return 24_tc_941 aff’d 245_f2d_237 6th cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 aff’d 748_f2d_331 6th cir a taxpayer’s entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner t c pincite 19_tc_631 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to make estimated_tax payments and dealing in cash see spies v commissioner u s pincite mcgraw v commissioner f 3d pincite 899_f2d_164 2d cir 796_f2d_303 9th cir aff’g tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 92_tc_661 we find that respondent has failed to prove by clear_and_convincing evidence that petitioner had the specific intent to evade tax believed to be owing when he filed his and returns before proceeding with our analysis we will comment on the credibility of the parties’ witnesses as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe kropp v commissioner tcmemo_2000_148 wl at in 58_tc_560 we observed that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life these statements regarding our role as a trier of fact are particularly apt here petitioner lied on numerous occasions to ra crawford and sa williams during respondent’s civil examination and criminal investigation however we do not believe he did so in this proceeding before trial petitioner had served a substantial prison sentence stemming in large part from his behavior during the audit and criminal investigation we believe this experience impressed upon petitioner the importance of telling the truth at trial petitioner admitted to making mistakes he was respectful towards respondent and respondent’s witnesses and he was cooperative with the court his testimony was convincing and withstood cross-examination we will therefore credit as specified below portions of petitioner’s testimony ra crawford and sa williams also testified at trial we found each of them to be honest forthright and credible however we disagree with their conclusions about petitioner’s fraudulent intent petitioner is not a sophisticated taxpayer or financially astute he dropped out of high school after the 10th grade and has no training or experience in bookkeeping taxation or accounting at trial he appeared confused about the nature of his tax_liabilities and at one point credibly testified i t’s over my head given petitioner’s lack of sophistication we question whether he knew there was a tax owing from the multi-service programs when he prepared his and returns petitioner consistently maintained throughout trial that he didn’t know how to report income from the multi-service programs this testimony is consistent with his statements to sa williams during the date interview petitioner’s testimony also accords with the general confusion petitioner expressed in the typed statement he attached to his return from the record it appears that the source of petitioner’s confusion was his belief that of the funds he received through the multi-service programs belonged to the member-recruiters petitioner testified to this belief at trial and sa williams confirmed that the multi-service programs required payouts to its membersdollar_figure the record also reflects that petitioner believed he had deductible expenses with respect to the multi-service programs notes taken by ra crawford and sa williams during their respective investigations corroborate petitioner’s confusion about the taxability of the multi- service program income in an activity log dated date ra crawford described a voice message from petitioner in which petitioner asked whether the year amount in dispute was down to zero in a memorandum recounting the date interview sa williams noted petitioner’s statement that for all years under examination at the time through his total unreported income sa williams testified wealth team international association wtia i believe was maybe a dollar_figure fee one-time fee for one entry and then once you recruit others to join and you help them recruit based on your level in the program you would get payouts for your efforts was no more than dollar_figure before taking deductions into considerationdollar_figure sa williams also recounted petitioner’s statement that he didn’t know what to do for his taxes it is respondent’s burden to prove that petitioner underreported gross_receipts on his and returns with the specific purpose of avoiding a tax known to be owing see dileo v commissioner t c pincite because petitioner has demonstrated genuine confusion about the calculation of his tax_liabilities respondent must negate the possibility that the underreporting was attributable to a misunderstanding see 498_us_192 niedringhaus v commissioner t c pincite mcculley v commissioner tcmemo_1997_285 the misunderstanding need not be objectively reasonable though reasonableness may be relevant for purposes of assessing the credibility of the claim see cheek u s pincite niedringhaus v commissioner t c pincite in these cases the misunderstanding was petitioner’s belief that his gross_receipts from the multi-service programs did not generate tax_liabilities because was owed to other members and because he had other deductible expenses sa williams later determined that petitioner’s unreported gross_receipts for and totaled dollar_figure having observed petitioner at trial we find petitioner’s misunderstanding credible in the light of his background and sophistication level after a thorough review of the record we also find that petitioner’s misunderstanding was not corrected before he filed his and returnsdollar_figure to be sure this is a close case as the court_of_appeals for the eighth circuit observed in its opinion affirming petitioner’s convictions under sec_7206 and sec_7212 petitioner’s reported gross_receipts were a small fraction of the receipts deposited into his bank account mathews f 3d pincite furthermore mathews petitioner repeatedly lied to irs agents during the audit he failed to disclose one of his bank accounts and denied receiving compensation from one of his businesses during the search of his home he lied about the presence of dollar_figure in cash he was misleading and evasive about his business operations continually changing key details about his role and the flow of funds he claimed money from one of his businesses was actually income from a_trust in belize id pincite at trial respondent introduced a date car loan application in which petitioner reported a monthly gross salary of dollar_figure as evidence that petitioner knew his income from mathews multi-service was taxable however it is unclear from the record what gross salary means in this context as neither party contends petitioner was a salaried employee of mathews multi-service given this gap in the record we decline to draw any inferences from this document furthermore if gross salary means gross_receipts this document does not establish that petitioner knew he had positive net_income from the multi- service programs in many cases these facts might support an inference that petitioner filed false and fraudulent_returns with the intent to evade tax see eg 449_f2d_311 9th cir holding that gross understatement of income coupled with misstatements during audit is a sufficient basis for a finding of fraud aff’g per curiam tcmemo_1969_48 fuller v commissioner tcmemo_2007_62 holding that understated income overstated deductions and failure to cooperate with the commissioner justify a finding of fraud see also sec_6501 however the existence of fraud is a question of fact to be resolved from the entire record gajewski v commissioner t c pincite and the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see niedringhaus v commissioner t c pincite stephenson v commissioner t c pincite iley v commissioner t c pincite moreover conduct of the taxpayer even though reprehensible will not justify a finding of fraud unless the fraudulent intent is shown to have existed when the return was made holmes v commissioner tcmemo_2012_251 at aff’d 593_fedappx_693 9th cir barrier v commissioner tcmemo_1983_258 semple v commissioner a memorandum opinion of this court dated date tax ct memo lexi sec_124 at in these cases the record establishes that petitioner was an unsophisticated taxpayer with little if any financial acumen while petitioner behaved reprehensibly during respondent’s civil examination and criminal investigation which for the most part pertained to tax years not in issue we believe he was genuinely confused about the taxability of the multi-service program income when he filed his and returns see cheek u s pincite accordingly his misconduct during respondent’s civil examination and criminal investigation does not establish that his and returns were fraudulent with respect to petitioner’s criminal case a sec_7206 conviction does not collaterally estop a taxpayer from denying that his returns were fraudulent 84_tc_636 wheadon v commissioner tcmemo_1992_633 cox v commissioner tcmemo_1985_324 under sec_7206 it is a crime to willfully make and submit any return verified by a written declaration that is made under penalties of perjury which the taxpayer does not believe to be true and correct as to every material matter the intent to evade taxes is not an element of the crime charged under sec_7206 which penalizes the filing of a false return even though the falsity would not produce tax consequences 572_f2d_340 2d cir see also 484_f2d_670 7th cir 377_f2d_469 n 1st cir wright v commissioner t c pincite thus although petitioner’s conviction under sec_7206 may be evidence of fraudulent intent it does not establish as a matter of law that he intended to evade taxes see wright v commissioner t c pincite having considered all of the facts and circumstances of these consolidated cases we find that respondent failed to prove by clear_and_convincing evidence that petitioner filed false and fraudulent_returns with the intent to evade tax for and we now address whether we will relieve petitioner of four stipulated paragraphs that say otherwise c stipulated paragraph sec_63 sec_64 sec_65 and sec_66 before trial and pursuant to rule f we deemed stipulated inter alia paragraph sec_63 sec_64 sec_65 and sec_66 after petitioner did not respond to our order to show cause why proposed facts and evidence should not be accepted as established paragraph states that petitioner fraudulently and with intent to evade tax omitted income from his and income_tax returns paragraph states that the deficiencies in these cases are due to petitioner’s fraudulent intent to evade tax paragraph sec_65 and sec_66 state that for and petitioner is liable for deficiencies of dollar_figure and dollar_figure respectively and for sec_6663 penalties of dollar_figure and dollar_figure respectivelydollar_figure generally the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except where justice requires rule e or good cause is shown 26_tc_171 see also 820_f2d_1543 9th cir stipulations should be enforced unless manifest injustice would result aff’g tcmemo_1986_23 in deciding whether to allow a party to set_aside or modify a stipulation we look at factors such as inconvenience to the court and possible injustice to the moving party if the stipulation were enforced 108_tc_320 citing 85_tc_359 aff’d without published opinion 208_f3d_205 3d cir at the calendar call respondent’s counsel stated that the deemed stipulation of facts establishes both the deficiency and the civil_fraud penalty in the case however respondent’s counsel also stated that respondent was prepared to try the case if the court was not willing to determine deficiencies and civil_fraud penalties on the basis of the stipulation the court informed the parties that a trial would be necessary and a full-day trial commenced later that week in the cases at bar stipulated paragraph sec_63 through are legal conclusions and or statements of ultimate fact16 which we have found to be contrary to the record if we enforced the deemed stipulated paragraphs against petitioner we would effectively preclude him from contesting respondent’s determinations because we doubt that petitioner filed false and fraudulent_returns with the intent to evade tax for the years in issue this result would be manifestly unjust accordingly we will relieve petitioner of stipulated paragraph sec_63 sec_64 sec_65 and sec_66 d conclusion having failed to establish by clear_and_convincing evidence that petitioner filed false and fraudulent_returns with the intent to evade tax for and respondent is barred by the sec_6501 limitations_period from assessing deficiencies and alternative sec_6662 accuracy-related_penalties against petitioner for those yearsdollar_figure in reaching our decision we have considered all an ultimate fact generally refers to a factual conclusion derived from intermediate facts see black’s law dictionary 10th ed after trial respondent filed a motion to reopen the record to introduce evidence of compliance with the written supervisory approval requirement under sec_6751 we will deny respondent’s motion as moot arguments made by the parties and to the extent not mentioned or addressed they are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued and decisions will be entered for petitioner
